UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-4886



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-183)


Submitted:     July 22, 1999                 Decided:   July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham North Carolina, for Appellant.     Walter C.
Hotton, Jr., United States Attorney, Lisa B. Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Moore appeals his sentence of 132 months following his

conviction on one count of distribution of cocaine base in vio-

lation of 21 U.S.C. § 841(a)(1) (1994).    Moore contends that the

court erred in sentencing him as career offender because two of his

three prior felonies were crimes that he contends should not be

considered as felonies for purposes of his sentence calculation.

We have previously rejected each of Moore’s arguments in relation

to his career offender status, and we see no reason to deviate from

our prior precedent.   See United States v. Johnson, 114 F.3d 435,

445 (4th Cir. 1997) (holding that federal sentencing court is not

bound by subsequent state action changing state crime from felony

to misdemeanor); United States v. Raynor, 939 F.2d 191, 194-95 (4th

Cir. 1991) (holding that state characterization of offense as a

misdemeanor does not limit determination as a felony by a federal

court).   In addition, the evidence fully supported the district

court’s refusal to grant a four point reduction in the offense

level based on Moore’s role in the offense. Accordingly, we affirm

the sentence imposed by the district court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                 2